MEMORANDUM **
Alberto Campos-Chavez appeals his 77-month sentence imposed following his guilty plea conviction for unlawful reentry by a previously deported alien, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Campos-Chavez contends that in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the district court improperly imposed a sentence in excess of the two-year maximum set forth in 8 U.S.C. § 1326(a) because the government neither stated in the indictment, nor established through the guilty plea, that he had been deported following a prior conviction for an aggravated felony. *545Compos-Chavez also contends that Apprendi renders inapplicable Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998) (holding that 8 U.S.C. § 1326(b)(2) is a sentencing factor and not a separate offense).
Campos-Chavez’ arguments are foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000), amended (Feb. 8, 2001), cert. denied, — U.S. —, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001).
AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Appellant’s March 22, 2001 motion to withdraw the previously file motion to withdraw and brief pursuant to Anders v. California, is GRANTED. So granted, Appellant’s substitute opening brief and supplemental excerpt of record received on March 22, 2001 is ordered filed.